In Re Hudson, 258 Mich. 176, creditors of the Hudson Lumber Company filed exceptions to the account and report of the receivers, alleging bad faith in selling, for less than its market value, a contract interest of the company in 17 acres of land on Warren avenue in the city of Detroit. In the circuit court the account was modified and allowed and, upon review by the creditors, we had before us a voluminous record showing in detail all transactions by the receivers respecting disposition of the 17 acres of land and the relation between the receivers and the purchasers. The facts are fully set forth in our former opinion and the record in that case is constituted the record in this. Upon that hearing we adjudged that the receivers acted in good faith. We refused a rehearing.
Thereupon creditors of the Hudson Lumber Company petitioned the circuit court to remove the receivers and authorize suit against one of them for averred fraud, perpetrated in the sale of the 17-acre tract, and subsequent pecuniary benefit realized by one receiver and his brother and brother-in-law; also to recover $6,000, it is claimed, of receivership funds used in the transaction. The circuit judge *Page 276 
held our opinion res judicata and denied the petition.
The circuit judge was right. The present effort is but one to carry on litigation without any justification.
The decree, dismissing the petition, is affirmed, with costs to defendants.
NELSON SHARPE, C.J., and POTTER, NORTH, FEAD, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred.